DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20120031171 A1
MASUDA et al. hereinafter MASUDA
US 7563118 B1
McCauley et al. hereinafter McCauley


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over MASUDA in view of McCauley.

    PNG
    media_image1.png
    671
    723
    media_image1.png
    Greyscale


With respect to claim 1, MASUDA discloses a ceramic applied electronic device which incorporates a ceramic element (Fig. 27, ceramic sensor element 312) including terminal electrodes (electrodes 314) and from which lead wires (lead wires 316) for connection with an external apparatus are led out (Fig. 27), the ceramic applied electronic device (Fig. 1) comprising: 
two insulators (housings 302a and 302b) which hold contacts (contact fittings 310) connected to the lead wires (316) and are arranged on two surfaces of the ceramic element (312); 
a spring component (securing fitting 304) which includes two cantilever-shaped spring pieces (pressure springs 306a and 306b) extending from spring component portion (FPP), a middle portion (MP) of each of the two spring pieces (306a and 306b) having a flexed portion (FP), the spring component portion having an opening (Fig. 28 illustrates openings of security fitting 304); and 
a cylindrical sleeve (annular metal tube 308), wherein the spring component portion opening is located at one ends of the two insulators (Fig. 28) in a state in which the ceramic element (312) is inserted in the opening, the two spring pieces (306a and 306b) are located over two outer surfaces of the two insulators (302a and 302b), and the two spring pieces (306a and 306b) are elastically deformed toward the two insulators (302a and 302b) by the sleeve (308) hanging over the two spring pieces (306a and 306b), and the two insulators (302a and 302b) pushed by the flexed portions of the two elastically deformed spring pieces (306a and 306b) hold the ceramic element (312) from two sides to push the contacts  (310) against the terminal electrodes (314).
MASUDA discloses the claimed subject matter except a spring component of the ceramic applied electronic device includes a flat plate portion, wherein the flat plate portion (FPP) having an opening.
McCauley invention related to ceramic connector bodies discloses connector body retainer 300 includes flex members 334 and 335 (flat plate portion)  having an opening to accommodate sensor 40 (Refer to FIGS. 1, 2, 18 and 19).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MASUDA with the teachings of McCauley so that MASUDA’s invention will have flat plate as shown in McCauley’s invention for the predicable benefit of firmly holding the sensing element.           
With respect to claim 2, MASUDA and McCauley discloses  the ceramic applied electronic device according to claim 1 above. MASUDA is silent about each of the two spring pieces comprises a plate portion which is turned back, and an inner site of the plate portion has the flexed portion, and a distal end of the inner site is touching an outer site of the plate portion in a state in which the two spring pieces are elastically deformed.
McCauley further discloses each of the two spring pieces (330 )comprises a plate portion which is turned back (Fig. 18), and an inner site of the plate portion has the flexed portion (at least Fig. 20A), and a distal end of the inner site is touching an outer site of the plate portion in a state in which the two spring pieces are elastically deformed (Fig. 20C and 20D).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MASUDA with the teachings of McCauley so that MASUDA’s securing fitting spring pieces to have a plate portion which is turned back, and an inner site of the plate portion to have the flexed portion, and a distal end of the inner site to touch the outer site of the plate portion in a state in which the two spring pieces to elastically deformed as illustrated in McCauley’s invention for the predicable benefit of firmly holding the sensing element.
With respect to claim 3, MASUDA discloses a connector (connector 50) for connecting terminal electrodes (electrodes 314) of a ceramic 5element (sensor element 312) to lead wires (lead wires 316) , the connector comprising:
two insulators (housings 302a and 302b) which hold contacts (contact fittings 310) connected to the lead wires (316) and are arranged on two surfaces of the ceramic element (312); 
a spring component (securing fitting 304) which includes two cantilever-shaped spring pieces (pressure springs 306a and 306b) extending from spring component portion (FPP), a middle portion (MP) of each of the two spring pieces (306a and 306b) having a flexed portion (FP), the spring component portion having an opening (Fig. 28 illustrates openings of security fitting 304); and 
a cylindrical sleeve (annular metal tube 308), wherein the spring component portion opening is located at one ends of the two insulators (Fig. 28) in a state in which the ceramic element (312) is inserted in the opening, the two spring pieces (306a and 306b) are located over two outer surfaces of the two insulators (302a and 302b), and the two spring pieces (306a and 306b) are elastically deformed toward the two insulators (302a and 302b) by the sleeve (308) hanging over the two spring pieces (306a and 306b), and the two insulators (302a and 302b) pushed by the flexed portions of the two elastically deformed spring pieces (306a and 306b) hold the ceramic element (312) from two sides to push the contacts  (310) against the terminal electrodes (314).
MASUDA discloses the claimed subject matter except a spring component of the ceramic applied electronic device includes a flat plate portion, wherein the flat plate portion (FPP) having an opening.
McCauley invention related to ceramic connector bodies discloses connector body retainer 300 includes flex members 334 and 335 (flat plate portion)  having an opening to accommodate sensor 40 (Refer to FIGS. 1, 2, 18 and 19).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MASUDA with the teachings of McCauley so that MASUDA’s invention will have flat plate as shown in McCauley’s invention for the predicable benefit of firmly holding the sensing element.           
With respect to claim 4, MASUDA and McCauley discloses  the connector according to claim 3 above. MASUDA is silent about each of the two spring pieces comprises a plate portion which is turned back, and an inner site of the plate portion has the flexed portion, and a distal end of the inner site is touching an outer site of the plate portion in a state in which the two spring pieces are elastically deformed.
McCauley further discloses each of the two spring pieces (330 )comprises a plate portion which is turned back (Fig. 18), and an inner site of the plate portion has the flexed portion (at least Fig. 20A), and a distal end of the inner site is touching an outer site of the plate portion in a state in which the two spring pieces are elastically deformed (Fig. 20C and 20D).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MASUDA with the teachings of McCauley so that MASUDA’s securing fitting spring pieces to have a plate portion which is turned back, and an inner site of the plate portion to have the flexed portion, and a distal end of the inner site to touch the outer site of the plate portion in a state in which the two spring pieces to elastically deformed as illustrated in McCauley’s invention for the predicable benefit of firmly holding the sensing element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861                


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861